DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-18 and 29-32) in the reply filed on April 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS
This application is in condition for allowance except for the presence of claims 19-28 directed to election non-elected without traverse.  Accordingly, claims 19-28 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-18 and 29-32 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a metrology system and a corresponding method comprising among other features, a controller configured to receive a first metrology dataset associated with a first set of metrology target features on a sample having first features from a first exposure field on a first sample layer where the second exposure field partially overlaps the first exposure field and to receive a second metrology dataset associated with a second set of metrology target features having third features from a third exposure field on the second layer that overlaps the first exposure field and fourth features formed from a fourth exposure field on the first layer of the sample that overlaps the second exposure field and the controller determines fabrication errors based on the first and second metrology datasets and generates correctable to adjust a lithography tool based on the fabrication errors, as recited in the instant claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/4/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882